Order, Supreme Court, New York County (Lorraine Miller, J.), entered June 18, 1997, which granted nonparty respondent’s motion to quash a subpoena duces tecum served by plaintiff, unanimously affirmed, with costs.
Plaintiff did not meet her burden of showing that special circumstances, including the unavailability of the information from other sources, warrant the nonparty disclosure (see, Matter of Validation Review Assocs., 237 AD2d 614). Accordingly, it was an appropriate exercise of discretion to have quashed the subpoena (see, Mestel & Co. v Smythe Master son & Judd, 215 AD2d 329).
Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.